                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                            Case No.: 8:21-cv-391-VMC-SPF

TOBIAS BACANER, M.D.;
TOBIAS & JILL BACANER
REVOCABLE TRUST;
THEODORE FERGUSON, II;
TIMOTHY FERGUSON;
PARAGON COMMUNITY
HEALTHCARE, INC.; and
COBALT PHARMACY, INC.,

      Defendants.
_______________________________/

             STIPULATED PRELIMINARY INJUNCTION
     BETWEEN THE UNITED STATES AND COBALT PHARMACY, INC.

      THIS MATTER comes before the Court on the United States’ motion under

Rule 65(a), Federal Rules of Civil Procedure, Local Rule 6.02, and 21 U.S.C.

§§ 843(f)(1) and 882(a), for a preliminary injunction against the defendants based on

alleged violations of the Controlled Substances Act, 21 U.S.C. §§ 842(a)(1), 856. (Doc.

# 3). Defendant Cobalt Pharmacy, Inc., neither admits nor denies the allegations by

the United States in the complaint, (Doc. # 1), or the motion for a preliminary

injunction, (Doc. # 3). Nonetheless, Cobalt Pharmacy and the United States agree to

a preliminary injunction restraining the conduct specified in this order during the

pendency of this litigation.



                                          1
      Accordingly, the Court ORDERS a preliminary injunction restraining Cobalt

Pharmacy, Inc., from altering, destroying, or otherwise disposing of records of Cobalt

Pharmacy and from applying for a DEA certificate of registration. Rule 65(d), Federal

Rules of Civil Procedure, delineates the persons bound by this injunction, which shall

remain in effect until further order of this Court.

      DONE and ORDERED in Chambers in Tampa, Florida, this 29th day of

March, 2021.




                                            2
